Epes and Browning, JJ.,
dissenting:
We are not able to concur in the judgment of the court in this case. Our view is that the evidence shows that Gough’s injury resulted from a hazard which he himself had invited or created, and that an award should have been refused on that ground. So far as the evidence shows, Gough, we think, was not acting within either the actual or implied scope of his authority in giving the boys a ride, even though they were sons of his employer’s policyholders. In so doing he was on a venture of his own, the risks of which were his own; and he is not entitled to hold his employer liable for the outcome of it.
We are in accord with what is said by Hudgins, J., in his opinion with reference to the nature of litigation before the Industrial Commission and the relative rights and duties of the parties to such litigation.